DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4, 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 2019/0158926, hereafter Kang) in view of Osterhout et al (US 2021/0173480, hereafter Osterhout).
As per claim 1, Kang discloses a visual perception device comprising:
	 a data store (¶ 157;  In addition, the storage 499 may include a current gain storage 490, a media-property storage 495, and a table storage 485. );
	 relational gain data stored in the data store and representing a plurality of reference locations and a plurality of gain values, each gain value corresponding to a respective reference location (¶ 139; In this case, the adjustment value calculator 340 may use a mapping table where a correlation between the ultimate output level L and the source and sink gains G1 and G1 is tabulated as shown in the foregoing Expression 1.);
	 a video data receiver connectable to a video data channel to receive video data including a plurality of pixels (¶ 123 );
	 a correlator connected to the relational gain data and the video data receiver and operable to correlate each pixel with a reference location in the relational gain data to find a gain value corresponding to the respective pixel (¶ 139; In this case, the adjustment value calculator 340 may use a mapping table where a correlation between the ultimate output level L and the source and sink gains G1 and G1 is tabulated as shown in the foregoing Expression 1.).
	However, Kang does not explicitly teach a beam modulator connected to the video data receiver and the correlator and operable to modify an intensity value of the respective pixel based on the gain value for the respective pixel to determine a modulated gain value for the respective pixel; and a laser projector connected to the beam modulator and operable to generate a respective beam of light corresponding to 
	In the same field of endeavor, Osterhout discloses a beam modulator connected to the video data receiver and the correlator and operable to modify an intensity value of the respective pixel based on the gain value for the respective pixel to determine a modulated gain value for the respective pixel (¶ 273; The spatial light modulator 9330 may be coupled to electronic circuitry configured to cause the spatial light modulator 9330 to modulate a video image, such as may be displayed by a television or a computer monitor, onto the optical beam 9320 to produce a modulated optical beam 9340); and
a laser projector connected to the beam modulator and operable to generate a respective beam of light corresponding to the modulated gain value of each respective pixel and transmit the beams of light in a pattern wherein the beams of light are spatially separated (¶ 222; One or more projectors 108, such as a nanoprojector, picoprojector, microprojector, femtoprojector, LASER-based projector, holographic projector, and the like may be disposed in an arm portion of the eyepiece frame 102).
	Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Kang in view of Osterhout.  The advantage is an improvement of the user’s view.
	As per claim 2, Kang discloses the device of claim 1, further comprising:
	 a look-up table, wherein the relational gain data is stored in the look-up table (¶ 139; In this case, the adjustment value calculator 340 may use a mapping table where a correlation between the ultimate output level L and the source and sink gains G1 and G1 is tabulated as shown in the foregoing Expression 1.).
	As per claim 4, Kang discloses the device of claim 1, wherein the reference locations correspond to the pattern that is created by the projector (¶ 234).  
	As per claim 9, Kang discloses the device of claim 1, wherein each pixel in the video data has as respective intensity value and the gain value in the relational data is a gain value that the beam modulator uses to modify the intensity value in the video data (¶ 139; In this case, the adjustment value calculator 340 may use a mapping table where a correlation between the ultimate output level L and the source and sink gains G1 and G1 is tabulated as shown in the foregoing Expression 1.). 
	Regarding claim 19, arguments analogous to those presented for claim 1 are applicable for claim 19

Claim(s) 8, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Osterhout as applied to claim(s) 1, 2, 4, and 9 above, and further in view of Hall et al (US 11, 236,993, hereafter Hall).

	As per claim 8, Kang in view of Osterhout discloses the device of claim 4, further comprising:
	 an eye piece, the beams entering the eye piece, reflecting within the eye piece and exiting the eye piece, wherein the eye piece alters an intensity of the beams relative 
	In the same field of endeavor, Hall teaches further comprising:
	 an eye piece, the beams entering the eye piece, reflecting within the eye piece and exiting the eye piece, wherein the eye piece alters an intensity of the beams relative to one another and the gain values compensate for the eye piece altering the intensity of the beams relative to one another (column 7 lines 15 - 26).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Kang in view of Osterhout.  The advantage is to more accurately map the user’s environment.
As per claim 12, Kang in view of Osterhout discloses the device of claim 9.
However, Kang in view of Osterhout does not explicitly teach further comprising:
	 an eye camera that captures an eye;
	 and an eye analyzer connected to the eye camera that determines at least one gain value based on a gaze direction of a pupil of the eye, wherein the beam modulator uses the gain value based on the gaze direction of the pupil to modify the intensity value in the video data such that pixels in a gaze direction of the pupil have more intensity than pixels distant from the pupil.
In the same field of endeavor, Hall teaches  further comprising:
	 an eye camera that captures an eye; and an eye analyzer connected to the eye camera that determines at least one gain value based on a gaze direction of a pupil of the eye, wherein the beam modulator uses the gain value based on the gaze direction of the pupil to modify the intensity value in the video data such that pixels in a gaze 
	Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Kang in view of Osterhout in further view of Hall.  The advantage is to more accurately map the user’s environment.
	As per claim 13, Kang in view of Osterhout discloses the device of claim 12.
However, Kang in view of Osterhout does not explicitly teach wherein the beam modulator reduces an intensity of pixels distant from the gaze direction of the pupil ().
In the same field of endeavor, Hall teaches wherein the beam modulator reduces an intensity of pixels distant from the gaze direction of the pupil (column 9 lines 47 - 62).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Kang in view of Osterhout in further view of Hall.  The advantage is to more accurately map the user’s environment.

Claim(s) 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Osterhout as applied to claim(s) 1, 2, 4, and 9 above, and further in view of Price et al (US 2019/0219815, hereafter Price).
As per claim 3, Kang in view of Osterhout discloses the device of claim 1.
However, Kang in view of Osterhout does not explicitly teach wherein the correlator is a pixel counter that counts the pixels in the video data and determines a respective reference location in the reference data based on the counting of the pixels, 
In the same field of endeavor, Price teaches wherein the correlator is a pixel counter that counts the pixels in the video data and determines a respective reference location in the reference data based on the counting of the pixels, the relational gain data includes three different gain values for each reference location, each gain value corresponding to a different color, the video data includes a plurality of pixels for each of the three colors, and pixels of all three colors are correlated with reference locations in the relational gain data to find a gain value corresponding to the respective pixel ().
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Kang in view of Osterhout in further view of Price.  The advantage is rendering images with a higher degree of precision and resolution.  
	As per claim 18, The device of claim 1.
However, Kang in view of Osterhout does not explicitly teach further comprising: a laser driver chip, wherein the beam modulator and the relational gain data are located on the laser driver chip.
In the same field of endeavor, Price teaches further comprising: a laser driver chip, wherein the beam modulator and the relational gain data are located on the laser driver chip (¶ 43).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487